Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 and 15-16 are currently being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “Bellmouth profile” in claim 6 is used by the claim to limit the side wall and while the accepted meaning or Bellmouth profile is “bell-shaped,” the term is indefinite because the specification does not clearly describe the term. The specification in para. 00150 refers to Bellmouth profile 802 as bell-shaped but continues with stating the Bellmouth profile 802 may smoothly or tangentially transition to a linear or straight profile. In addition, Fig. 8 shows 802 as a curve which is not bell-shaped.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martensson et al. 20100199633.

Regarding independent claim 1, Martensson discloses a device for guiding bleed air (17 Fig. 2; para. 34) into a bypass duct (7 Fig. 1) of a turbofan engine (1 Fig. 1) having a central axis (2 Fig. 1), the device comprising: 
a body (labeled in annotated Fig. 2) defining a first flow-guiding surface (labeled in annotated Figs. 2 and 9) having opposite first and second ends (labeled in annotated Fig. 9) defining a span (labeled in annotated Fig. 9) of the first flow-guiding surface around the central axis (where around is interpreted as so as to pass (a place or object) in a curved or approximately circular route per Lexico Oxford online dictionary, the span passes the central axis in a curved route as seen in annotated Fig. 4), the first flow-guiding surface extending between a radially-inner edge (labeled in annotated Fig. 9) of the body and a radially-outer edge (labeled in annotated Fig. 9) of the body relative to the central axis; and 
a first side wall (labeled in annotated Fig. 9) adjacent the first end of the first flow-guiding surface of the body, the first side wall extending at least partially axially relative to the central axis (the side wall extends in the axial direction as seen in annotated Fig. 9), the first side wall extending from a first position (labeled in annotated Fig. 9) radially inwardly of the radially-inner edge of the body to a second position (labeled in annotated Fig. 9) radially outwardly of the radially-inner edge of the body relative to the central axis;
wherein:
the body defines a second flow-guiding surface (labeled in annotated Fig. 4-A) having opposite first and second ends (labeled in annotated Fig. 4-A) defining a span (labeled in annotated Fig. 4-A) of the second flow-guiding surface around the central axis, the second flow-guiding surface extending between the radially-inner edge of the body and the radially-outer edge of the body relative to the central axis (as shown in annotated Fig. 2), the second flow-guiding surface being angularly spaced apart from the first flow-guiding surface relative to the central axis (as shown in annotated Fig. 4-A the first and second flow-guiding surfaces each form an angle with the central axis and the first and second surfaces are spaced apart from each other such that the second flow-guiding surface and first flow-guiding surface are angularly spaced apart relative to the central axis);
(where distal is interpreted per the dictionary.com online dictionary as situated away from the point of origin or attachment; and proximal is interpreted per the dictionary.com online dictionary as situated toward the point of origin or attachment) as shown in annotated Fig. 4-A:
the first end of the first flow-guiding surface is distal to the second flow-guiding surface (first end of first flow-guiding surface is situated away from second flow-guiding surface); 
the second end of the first flow-guiding surface is proximal to the second flow-guiding surface (second end of first flow-guiding surface is situated toward the second flow-guiding surface); 
the first end of the second flow-guiding surface is proximal to the first flow-guiding surface (first end of second flow-guiding surface is situated toward the first flow-guiding surface); 
the second end of the second flow-guiding surface is distal to the first flow-guiding surface (second end of second flow-guiding surface is situated away from the first flow-guiding surface);
the device includes a second side wall (labeled in annotated Fig. 9-B) adjacent the second end of the second flow-guiding surface of the body, the second side wall extending at least partially axially relative to the central axis (at least part of the second side wall extends axially in annotated Fig. 9-B);
the device comprises a third side wall (labeled in annotated Fig. 9-B) adjacent the second end of the first flow-guiding surface of the body (third side wall is next to second end of first flow-guiding surface), the third side wall extending at least partially axially relative to the central axis (at least part of the third side wall extends axially in annotated Fig. 9-B); 
the device comprises a fourth side wall (labeled in annotated Fig. 9-B) adjacent the first end of the second flow-guiding surface of the body (fourth side wall is next to first end of second flow-guiding surface), the fourth side wall extending at least partially axially relative to the central axis (at least part of the fourth side wall extends axially in annotated Fig. 9-B); and
the third and fourth side walls are planar (as seen in annotated Fig. 9-B at least part of each of the third and fourth side walls are planar where planar is interpreted as of, relating to, or lying in a plane per Merriam-Webster online dictionary) and divergent in a radially outward direction relative to the central axis (as labeled and shown in annotated Fig. 9-B the third side wall and the fourth side wall are divergent in a radially outward direction relative to the central axis)

    PNG
    media_image1.png
    540
    986
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    707
    921
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    563
    812
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    707
    983
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    651
    886
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    888
    1275
    media_image6.png
    Greyscale

Regarding claim 2, Martensson further discloses the second position is adjacent (where adjacent is interpreted as next to or adjoining something else per Lexico Oxford online dictionary) the radially-outer edge of the body (as seen in annotated Fig. 9 the second position is next to the radially-outer edge of the body).

Regarding claim 3, Martensson further discloses the first side wall is planar (as seen in annotated Fig. 9 at least part of the first side wall which extends in the radial direction is planar where planar is interpreted as of, relating to, or lying in a plane per Merriam-Webster online dictionary).

Regarding claim 4, Martensson discloses all that is claimed in claim 3 discussed above and further discloses the first side wall is non-parallel to a radial direction relative to the central axis (a radial direction with respect to the central axis is labeled in annotated Fig. 9 and the part of the first side wall extending in either the circumferential direction or the axial direction is non-parallel to the radial direction).

Regarding claim 5, Martensson further discloses the first side wall is curved (part of the first sidewall is curved as shown in annotated Fig. 9).

Regarding claim 6, as best understood Martensson further discloses the first side wall has a Bellmouth profile when viewed along the central axis (as seen in annotated Fig. 9 part of the first side wall extending in the axial direction is curved such that the first side wall has a Bellmouth profile when viewed along the central axis where a Bellmouth profile is interpreted as a curved profile).

Regarding claim 7, Martensson further discloses the first side wall has a unitary construction with the body (where unitary is interpreted per the Merriam-Webster online dictionary as of or relating to a unit where unit is further defined as a single thing, person, or group that is a constituent of a whole such that in annotated Fig. 9 the first side wall with the body are constructed as a unit of the whole gas turbine engine of Fig. 1).

Regarding claim 8, Martensson further discloses a baffle (19 in Fig. 2) disposed axially of the body (19 is axially downstream of the body in annotated Fig. 2) to define a bleed air passage between the baffle and the first flow-guiding surface of the body (as seen in annotated Fig. 2 there is a passage between the flow-guiding surface and 19 through which bleed air 116 flows; para. 37), wherein a gap (labeled in annotated Fig. 9) is defined between the first side wall and the baffle. 

Regarding claim 9, Martensson further discloses a gap (labeled in annotated Fig. 4) is defined between the first side wall and a casing (labeled in annotated Fig. 4) of the turbofan engine. 

Regarding independent claim 16, Martensson discloses a turbofan engine (1 Fig. 1) comprising: 
a core engine (10-14 in Fig. 1: LPC, HPC, combustor, HPT, LPT per para. 30); 
an inner casing (5 Fig. 1) in which the core engine is disposed; 
a bypass duct (7 Fig. 1) defined between the inner casing and an outer casing (3 Fig. 1); and 
a device (17 in Fig. 2) defining part of a bleed air passage (plurality of bleed air passages 16 Figs. 1 and 2; paras. 33-34) extending between the core engine and the bypass duct (as shown in Fig. 1) via an opening (17 defines an opening as shown in Fig. 2 and labeled as a first opening in annotated Fig. 4-A) through the inner casing (wall 23 in Fig. 2 of inner casing 5; para. 35), the device including: 
a body (labeled in annotated Fig. 2) defining a first flow-guiding surface (labeled in annotated Figs. 2 and 9) having opposite first and second ends (labeled in annotated Fig. 9) defining a span (labeled in annotated Fig. 9) of the first flow-guiding surface around the central axis (where around is interpreted as so as to pass (a place or object) in a curved or approximately circular route per Lexico Oxford online dictionary, the span passes the central axis in a curved route as seen in annotated Fig. 4), the first flow-guiding surface extending between a radially-inner edge (labeled in annotated Fig. 9) of the body and a radially-outer edge (labeled in annotated Fig. 9) of the body relative to the central axis; and 
a first side wall (labeled in annotated Fig. 9) adjacent the first end of the first flow-guiding surface of the body, the first side wall extending at least partially axially relative to the central axis (the first side wall extends in the axial direction as seen in annotated Fig. 9), the first side wall extending from a first position (labeled in annotated Fig. 9) radially inwardly of the radially-inner edge of the body to a second position (labeled in annotated Fig. 9) radially outwardly of the radially-inner edge of the body relative to the central axis;
wherein:
the body defines a second flow-guiding surface (labeled in annotated Fig. 4-A) having opposite first and second ends (labeled in annotated Fig. 4-A) defining a span (labeled in annotated Fig. 4-A) of the second flow-guiding surface around the central axis, the second flow-guiding surface extending between the radially-inner edge of the body and the radially-outer edge of the body relative to the central axis (as shown in annotated Fig. 2), the second flow-guiding surface being angularly spaced apart from the first flow-guiding surface relative to the central axis (as shown in annotated Fig. 4-A the first and second flow-guiding surfaces each form an angle with the central axis and the first and second surfaces are spaced apart from each other such that the second flow-guiding surface and first flow-guiding surface are angularly spaced apart relative to the central axis);
(where distal is interpreted per the dictionary.com online dictionary as situated away from the point of origin or attachment; and proximal is interpreted per the dictionary.com online dictionary as situated toward the point of origin or attachment) as shown in annotated Fig. 4-A:
the first end of the first flow-guiding surface is distal to the second flow-guiding surface (first end of first flow-guiding surface is situated away from second flow-guiding surface); 
the second end of the first flow-guiding surface is proximal to the second flow-guiding surface (second end of first flow-guiding surface is situated toward the second flow-guiding surface); 
the first end of the second flow-guiding surface is proximal to the first flow-guiding surface (first end of second flow-guiding surface is situated toward the first flow-guiding surface); 
the second end of the second flow-guiding surface is distal to the first flow-guiding surface (second end of second flow-guiding surface is situated away from the first flow-guiding surface);
the device includes a second side wall (labeled in annotated Fig. 9-B) adjacent the second end of the second flow-guiding surface of the body, the second side wall extending at least partially axially relative to the central axis (at least part of the second side wall extends axially in annotated Fig. 9-B);
the device includes a third side wall (labeled in annotated Fig. 9-B) adjacent the second end of the first flow-guiding surface of the body (third side wall is next to second end of first flow-guiding surface), the third side wall extending at least partially axially relative to the central axis (at least part of the third side wall extends axially in annotated Fig. 9-B); and 
the device includes a fourth side wall (labeled in annotated Fig. 9-B) adjacent the first end of the second flow-guiding surface of the body (fourth side wall is next to first end of second flow-guiding surface), the fourth side wall extending at least partially axially relative to the central axis (at least part of the fourth side wall extends axially in annotated Fig. 9-B); and 
the third and fourth side walls are planar (as seen in annotated Fig. 9-B at least part of each of the third and fourth side walls are planar where planar is interpreted as of, relating to, or lying in a plane per Merriam-Webster online dictionary) and divergent in a radially outward direction relative to the central axis (as labeled and shown in annotated Fig. 9-B the third side wall and the fourth side wall are divergent in a radially outward direction relative to the central axis).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martensson in view of Guijarro Valencia et al. 20170321602.

Regarding claim 15, Martensson discloses all that is claimed in claim 1 discussed above and Martensson further discloses the first side wall terminates at the first position (as seen in annotated Fig. 9 at least a part of the first side wall terminates at the first position); and the first position is radially inwardly of the radially-inner edge (as seen in annotated Fig. 9 the first position is radially inwardly of the radially-inner edge) and a radial distance (labeled in annotated Fig. 2-A) between the radially-inner edge and the radially-outer edge of the body but Martensson is silent regarding the first position is radially inwardly of the radially-inner edge by an amount between 5% and 100% of the radial distance between the radially-inner edge and the radially-outer edge of the body.

    PNG
    media_image7.png
    540
    986
    media_image7.png
    Greyscale

	
Guijarro Valencia teaches a gas turbine engine (Fig. 1) including an offtake (90 Fig. 2) where air is extracted and airfoils are used to guide the airflow (92 louver assembly Fig. 2 para. 26).  Guijarro Valencia teaches a radial distance H from a radially inner edge 114 to a radially outer edge 112 (Fig. 3 para. 28) is a result effective variable dependent on the chord lengths (C, C1, C3, C4) of the airfoils and the angle of attack of the airfoils (paras. 29-32). Guijarro Valencia teaches this relationship manages to turn effectively the flow whilst reducing any friction losses due to flow contact with the airfoil surface (para. 32).
Since Guijarro Valencia teaches the radial distance from the radially inner edge to the radially outer edge is a result effective variable, another distance, such as radially inwardly from the radially inner edge to the first position, based on the radial distance is also a result effective variable.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05II(A)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first position to be radially inwardly of the radially-inner edge by an amount between 5% and 100% of the radial distance between the radially-inner edge and the radially-outer edge of the body in the invention of Martensson in view of Guijarro Valencia because varying the distance between the radially-inner edge and the radially-outer edge of the body upon which the first position as related to the radially inner edge is determined is recognized as a result-effective variable achieving a particular result (turning flow effectively and reducing friction losses) and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the amount by which the first position is radially inwardly of the radially-inner edge to achieve turning the flow effectively and reducing friction losses.
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. Regarding the 112 rejection of claim 6, Applicant provides examples of a Bellmouth shape and dictionary definitions which Examiner agrees are what one of ordinary skill in the art understands a Bellmouth shape or profile to be.  However, Fig. 8 shows 802 which the instant application specification says is a Bellmouth profile in para. 00150, but para. 00150 also says that side walls 602A, 602B may have a rounded or curved profile such as a Bellmouth profile 802, or bell-shaped profile; not that one side wall has a Bellmouth profile.  The side walls 602A, 602B do not form a mouth of an opening but rather the side walls of an opening. In addition, para. 00150 also describes the Bellmouth profile 802 may smoothly or tangentially transition to a liner (or straight) profile, while the figures and definitions provided by Applicant in Remarks do not show or describe a Bellmouth profile which transitions to a straight profile.  Claim 6 claims just the first side wall has a Bellmouth profile, which is unclear as to how one side wall can have a Bellmouth profile when that side wall is not surrounding an opening or mouth, but is “adjacent the first end of the first flow-guiding surface of the body” as claimed in claim 1 from which claim 6 depends.
Regarding the 102 rejections, Applicant disagrees with the rejection of claim 14 since Martensson Fig. 9-B which has been annotated by Examiner shows broken lines as disclosing the divergent third and fourth side walls which Applicant argues are not disclosed by Martensson.  However, the broken lines include arrows which point outward and are indicative of how the radially outer part of the third wall diverges from the radially inward base of the third wall and how the radially outer part of the fourth wall diverges from the radially inward base of the fourth wall.  To further clarify, from the center base of the T-shaped cross-section formed by the third and fourth side walls to each of the outer ends of the top part of the T-shaped cross-section, the third and fourth walls diverge in a radially outward direction relative to the central axis.  The two outer ends of the T also diverge circumferentially away from each other.  Therefore, Martensson does disclose the limitations formerly in claim 14 and now in both amended claims 1 and 16 of “the third and fourth side walls are planar and divergent in a radially outward direction relative to the central axis” as shown in the above 102 rejections.  The annotated Fig. 9-B has been revised to have the broken lines and arrows shown in black.  The intent of annotated Fig. 9-B is to show a more detailed view in light of Martensson’s Fig. 4 which discloses circumferentially side by side first and second flow guiding surfaces which are labeled in annotated Fig. 4-A shown in the 102 rejections above. 

Applicant is encouraged to contact Examiner for an interview to discuss the clear structural differences between Applicant’s invention and the prior art of record. Currently the claims are broad enough to include the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741